Order entered January 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00909-CR
                                      No. 05-13-00910-CR

                        WILLIAM NELLIUS HUBBARD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                     Trial Court Cause Nos. F05-26988-Y, F05-26990-Y

                                            ORDER
       The Court REINSTATES the appeal.

       On November 7, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in these appeals. We ADOPT the findings that: (1)

appellant desires to pursue the appeals; (2) appellant is indigent and represented by court-

appointed counsel; (3) Kristi Bright, a deputy court reporter who recorded the June 1, 2007

proceeding, is no longer a member of the Texas Court Reporters Association and no longer

works for the court reporting company by which she was previously employed; (4) counsel

Katherine Drew was finally able to contact Ms. Bright regarding the June 1, 2007 hearing and

was told that Ms. Bright had no notes of the hearing; (5) the record of the June 1, 2007 hearing is
lost, neither the judge nor the attorneys have any recollection of that plea hearing, and the parties

cannot agree on a substituted record; (6) Sharina Fowler is the court reporter who recorded the

June 14, 2013 revocation hearing; and (7) Ms. Fowler said the record of the revocation hearing

can be filed by February 3, 2014.

       We ORDER court reporter Sharina Fowler to file the reporter’s record of the June 14,

2013 revocation hearing within FIFTEEN DAYS of the date of this order.

       We DENY as moot court reporter Sharon Hazlewood’s November 16, 2013 request for

an extension of time to file the reporter’s record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sharina Fowler, court reporter, and to counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE